Citation Nr: 0913768	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-44 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or as a result of 
being housebound.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from January 1966 to January 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio, that denied entitlement to special monthly 
pension benefits due to the need for regular aid and 
attendance.  In support of his claim, the appellant provided 
testimony before the undersigned Veterans Law Judge (VLJ) in 
Cleveland in September 2006.  A transcript of that hearing 
was produced and has been included in the claims folder for 
review.  

Following the hearing, the claim was remanded for the purpose 
of providing the appellant with additional information on how 
he could prevail with respect to his claim.  This remand 
occurred in December 2007.  The Board also requested that the 
appellant undergo another medical examination in order to 
have up-to-date information concerning the appellant's health 
in the record.  The claim has since been returned to the 
Board for review.  

It is noted that the appellant has claimed that his 
nonservice-connected heart disability began in or was caused 
by his military service.  As such, he has requested VA 
compensation benefits for this condition.  A review of the 
claims folder indicates that this issue has not been 
adjudicated by the RO and is not before the Board at this 
time.  It is thus referred back to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The impairment resulting from the appellant's service-
connected disabilities are not such that he requires the care 
or assistance of another on a regular basis.

4.  The appellant is in receipt of a 100 percent disability 
evaluation for one of his service-connected disorders.  
However, his other service-connected disability has not been 
rated as 60 percent disabling, and it has not been shown that 
the appellant is housebound solely as a result of his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension as a result of 
being housebound have not been met.  38 U.S.C.A. §§ 1114, 
1502(b), 1521(d), 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.23, 3.102, 3.350, 3.351, 3.352 (2008).

2.  The criteria for special monthly pension based on the 
need for the regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1114, 1502(b), 1521(d), 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.23, 3.102, 3.350, 3.351, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has requested that the VA grant him special 
monthly compensation (SMC) as a result of his service-
connected disabilities.  He specifically has asked that SMC 
based on the need for aid and attendance or as a result of 
being housebound be granted to him.  His claim has been 
denied and he has appealed to the Board for review.  The 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the Appeals Management Center (AMC) in 
February 2008.  It is noted that the Board remanded the claim 
specifically so that this notice could be provided to the 
appellant prior to the Board issuing a final determination on 
the merits of his claim.  The letter informed the appellant 
of what evidence was required to substantiate the appellant's 
claim and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AMC.    

Also, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this particular claim, the AMC sent the appellant 
VCAA notice in February 2008.  After the appellant underwent 
additional medical testing, the results were forwarded to the 
AMC.  The AMC then issued an SSOC that readjudicated the 
claim.  A copy of that SSOC was forwarded to the appellant; 
it is noted that the SSOC contained information previously 
provided by the AMC via its February 2008 letter.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record indicates that the appellant 
underwent a VA medical examination in July2008 with respect 
to whether he should be awarded aid and attendance.  A copy 
of the examination results has been included in the claims 
folder for review.  Given the foregoing, the Board finds that 
the VA has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself of this opportunity and 
provided testimony before the undersigned VLJ in September 
2006.  During that hearing, the appellant described what he 
does during the day.  He spoke about his ability to feed, 
dress, and bathe himself.  Also addressed in that hearing was 
the appellant's dependence on others.  As previously noted, a 
transcript of that hearing was produced and has been included 
for reference in the claims folder.  The appellant was given 
notice that the VA would help him obtain evidence but that it 
was up to the appellant to inform the VA of that evidence.  
During the course of this appeal, the appellant has proffered 
documents and statements in support of the appellant's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the duty to procure examination 
of the appellant and the Board's development instructions in 
the Board's Remand of December 2007.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess notice via a letter that was sent to him by the RO in 
March 2006.  Because this notice has been provided, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

As previously noted, the appellant has requested that the VA 
grant him special monthly compensation as a result of his 
service-connected disabilities.  The appellant's disabilities 
and the associated rating assigned thereto are as follows:

Post-traumatic stress disorder 
100 percent
Type 2 diabetes mellitus with bilateral 
cataracts
20 percent

Combined rating percentage 100 percent

The RO initially denied the appellant's request for these 
benefits in an RO's action, dated May 2004.  He was informed 
of the decision and he has appealed, asking that the Board 
grant him benefits, including housebound benefits and regular 
aid and attendance.  In December 2007, after reviewing the 
claims file, the Board remanded the claim to the RO for the 
purpose of obtaining additional medical evidence.  The Board 
also remanded the claim to ensure that due process was 
achieved.

Following the Board's remand, the appellant underwent an Aid 
and Attendance or Housebound Examination in July 2008.  The 
examiner was asked to express an opinion as to whether the 
appellant needed aid and attendance.  The examiner responded 
affirmatively but with a caveat.  More specifically, the 
examiner wrote:

The veteran does require the regular aid 
and assistance of another person in 
attending to the ordinary activities of 
daily living.  He does need the 
assistance of another person in 
protecting himself from the ordinary 
hazards of daily environment and he is 
restricted to his home if he does not get 
help from his spouse.  This is mostly, in 
my opinion, secondary to his non service 
connected heart disability as well as his 
back and hip arthritis as well as 
peripheral neuropathy.  Also, his 
disability are secondary to his non 
service connected chronic obstructive 
pulmonary disease requiring oxygen use.  
His functional capacity is limited to 
less than 3 METs from history.  

This report mirrors a previous examination that was performed 
in July 2004.  The examiner at that time found that the 
appellant was housebound and he was in the need of aid and 
attendance.  However, like the examiner in the July 2008, the 
medical provider in July 2004 attributed the appellant's need 
for aid and attendance and being housebound to the 
appellant's nonservice-connected disabilities.  It is noted 
that a contrary opinion has not been provided or submitted.  

Under pertinent criteria, the law provides that special 
monthly compensation is payable if the appellant, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, with 5/200 visual 
acuity or less, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  See 38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350 (2008).  The 
criteria for determining that a appellant is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a) (2008).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the:

(1)  Inability of the claimant to dress 
or undress him or herself or to keep him 
or herself ordinarily clean and 
presentable;

(2)  Frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without assistance;

(3)  Inability of the claimant to feed 
him or herself through loss of 
coordination of upper extremities or 
through extreme weakness;

(4)  Inability to attend to the wants of 
nature; or

(5)  Incapacity, either physical or 
mental, that requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers incident 
to his or her daily environment.

It is not required however that all of the disabling 
conditions enumerated be present before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole, and the need 
for aid and attendance must be regular, not that there be a 
constant need.  38 C.F.R. § 3.352(a) (2008).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" 
constitutes a condition that through its essential character 
actually requires that an individual remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed bedrest for a lesser or greater 
portion of the day to promote convalescence or cure will not 
suffice.  Id.

In order to qualify for housebound benefits, the controlling 
law and regulations require that the claimant have a single 
disability ratable at 100 percent disabling as a prerequisite 
to such benefits.  The appellant must also have:

(1)  an additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems; or

(2)  be permanently housebound by reason 
of disability or disabilities.

The "permanent housebound" requisite will be considered to 
have been met when the appellant is substantially confined to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area due to a 
disability or disabilities, and it is reasonably certain that 
the disability or disabilities and the resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502(c), 1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2008).

Additionally, special monthly compensation provided by 38 
U.S.C.A. § 1114(o) (West 2002) is payable for any of the 
following conditions:  Anatomical loss of both arms so near 
the shoulder as to prevent use of a prosthetic appliance; 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.§ 
1114(l) through (n) (West 2002); bilateral deafness rated at 
60 percent or more disabling (and the hearing impairment in 
either one or both ears is service-connected) in combination 
with service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one or both ears is service- 
connected) in combination with service-connected blindness of 
both eyes having only light perception or less. 
38 U.S.C.A. § 1114 (West 2002).

Paraplegia, paralysis of lower extremities together with loss 
of anal and bladder sphincter control will entitle the 
appellant to the maximum rate under 38 U.S.C.A. § 1114(o) 
(West 2002), through the combination of loss of use of both 
legs and helplessness. 

The regulations provide that a appellant receiving the 
maximum rate under 38 U.S.C. § 1114(o) (West 2002), who is in 
need of regular aid and attendance or a higher level of care, 
is entitled to an additional allowance during periods he or 
she is not hospitalized at United States Government expense.  
38 U.S.C.A. 1114(r)(1)-(2) (West 2002).  The higher level aid 
and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(2) (West 2002) is payable in lieu of the regular aid 
and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(1) (West 2002).

In addition, this higher level of aid and attendance 
allowance is payable whether or not the need for regular aid 
and attendance or a higher level of care was a partial basis 
for entitlement to the maximum rate under 1114(o), or was 
based on an independent factual determination.

Relevant statutory authority provides that if any appellant 
is in need of regular aid and attendance for a service 
connected disability, then, in addition to other possible 
special monthly compensation, the appellant shall be paid a 
monthly aid and attendance allowance.  38 U.S.C.A. § 
1114(r)(1) (West 2002).  (This rate of aid and attendance is 
R-1).  In the alternative, a higher rate of aid and 
attendance benefits is awarded if the appellant, in addition 
to such need for regular aid and attendance, is in need of a 
higher level of care.  The higher rate is warranted if the 
appellant, in the absence of the provision of such care, 
would require hospitalization, nursing home care, or other 
residential institutional care.  A higher level of care shall 
be considered to be needed for personal health-care services 
provided on a daily basis in the appellant's home by a person 
who is licensed to provide such services or who provides such 
services under the regular supervision of a licensed health-
care professional.  (This rate of aid and attendance is R-2).  
38 U.S.C.A. § 1114(r)(2) (West 2002).  Ultimately, the R-2 
rate provides for more compensation for aid and attendance 
than the R-1 rate.

In addition, 38 C.F.R. § 3.350 and § 3.352 (2008) provide 
further definitions on when aid and attendance benefits are 
to be granted.  These regulations also provide criteria as to 
when an R-1 rate is to be granted and when an R-2 rate is to 
be granted.  The following are criteria in determining the 
need for regular aid and attendance:  inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2008).

With regard to the R-2 rate, personal health-care services 
include (but are not limited to) such services as physical 
therapy, administration of injections, placement of 
indwelling catheters, and the changing of sterile dressings, 
or like functions which require professional health-care 
training or the regular supervision of a trained health-care 
professional.  A licensed health-care professional includes 
(but is not limited to) a doctor, a registered nurse, a 
licensed practical nurse, or a physical therapist licensed to 
practice by a State or political subdivision.  The term 
"under the regular supervision of a licensed health-care 
professional" means that an unlicensed person performing 
personal health-care services is following a regimen of 
personal health-care services prescribed by a health-care 
professional, and that the health-care professional consults 
with the unlicensed person providing the health-care services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice.  38 C.F.R. § 3.352(b) (2008).

The appellant has asserted that his service-connected 
disabilities entitle him to aid and attendance and/or 
housebound status.  In considering whether the appellant is 
entitled to special monthly compensation benefits based on 
the need for regular aid and attendance or as a result of 
being housebound, the Board may only consider separate and 
distinct disabilities.  38 C.F.R § 3.350(e)(3) (2008).  The 
appellant has not been granted special monthly compensation 
for either his PTSD or diabetes mellitus with cataracts.  
Hence, for the case before the Board, the Board then must 
consider whether the appellant's disabilities, considered 
solely and separately and not in combination with one 
another, qualify the appellant for benefits.  

After a careful review of the evidence of record, it is the 
decision of the Board that the appellant is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance or as a result of being 
housebound.  With respect to the appellant's claim involving 
being housebound, the appellant's PTSD has been assigned a 
100 percent rating.  However, he does not have another 
service-connected disability that has been rated, on its own, 
at 60 percent.  More importantly, even if his other service-
connected disability had been rated at 60 percent, these 
disabilities have not been shown to be the cause for the 
appellant to be considered housebound.  That is, the 
appellant is housebound because of his nonservice-connected 
disabilities, not because of his two service-connected 
disorders.  As such, the appellant does not meet the criteria 
of having a single service-connected disability rated as 100 
percent together with separate service-connected disability 
or disabilities independently ratable at 60 percent.  Such an 
assignment is a prerequisite and since the appellant does not 
meet this standard, special monthly compensation for being 
housebound is not warranted.  

Additionally, the evidence does not show that the appellant 
is immobile as a result of his service-connected 
disabilities.  The appellant's service-connected disabilities 
have not caused bilateral blindness or anatomical loss or 
loss of use of either of the appellant's hands or feet.  
While the appellant now may suffer from cataracts secondary 
to his diabetes mellitus, he has not been diagnosed as being 
blind.  The record does indicate that the appellant has 
complained of peripheral neuropathy in the extremities.  Yet, 
this condition has not been service-connected and the medical 
evidence has not shown or suggested that his complaints 
involving the feet and hands are related to his diabetes 
mellitus.  Although the appellant may have a caregiver, in 
the form of his spouse, she does not provide assistance with 
the appellant's dressing and with his hygiene as a result of 
his service-connected disabilities.  While a health care 
provider, in July 2008, wrote that the appellant required the 
daily personal health care services of a skilled provider 
without which the appellant would require hospital, nursing 
home, or other institutional care, that same provider 
emphatically stated that the need for said was the result of 
the appellant's nonservice-connected disabilities.  Finally, 
none of the medical evidence has insinuated that the 
appellant is bedridden in some manner.  Therefore, the Board 
concludes that the appellant is not entitled to special 
monthly pension based on the need for regular aid and 
attendance.

The evidence shows that the appellant does unfortunately and 
in fact require the aid and attendance of another individual 
to perform many of the activities of daily living.  
Nevertheless, the Board finds that the evidence of record 
does not demonstrate that the appellant's service-connected 
disabilities cause a need for regular aid and attendance or a 
permanently bedridden status.  First, the appellant has 
multiple diagnosed non-service-connected disorders that 
affect his need for aid and attendance and bedridden status.  
Second, the medical evidence suggests that the appellant is 
wheelchair-bound and non-ambulatory due to his nonservice-
connected disabilities and not due to his service-connected 
PTSD and diabetes mellitus with cataracts.  Most importantly, 
the medical opinions of record do not support that the 
appellant's need for aid and attendance and bedridden status 
are due to service-connected disabilities.  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
must assess the credibility and probative value of the 
medical evidence in the record).  

Accordingly, the Board finds that the medical evidence of 
record links the appellant's need for aid and attendance and 
bedridden status to his disabilities as a whole, rather than 
to service-connected disabilities, and entitlement to special 
monthly compensation based on the need for aid and attendance 
or as a result of being housebound is not warranted.  On 
these issues, the competent medical evidence does not support 
the appellant's claim.  


ORDER

1.  Entitlement to special monthly compensation at the 
housebound rate is denied.

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


